DETAILED ACTION
	This office action is in response to the application and claims filed on April 13, 2021.  Claims 1-12 are pending, with claim 1 as the sole independent.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The prior art documents submitted by Applicant in the Information Disclosure Statements filed on October 20, 2021 and April 13, 2021, have been considered and made of record (note attached copy of forms PTO-1449).

Drawings
The original drawings (two (2) pages) were received on April 13, 2021.  These drawings are acknowledged.

Claim Objections
Claim 1 is objected to because of the following informalities: regarding claim 1, Applicant’s attention is drawn to the language of “consists” after “An optical fiber.”  may consider using “comprising” in order that additional features may be added.  Further regarding claim 1, the first sentence “at the center” feature should be further expounded as this is unclear for the core radius.  Further regarding claim 1, the term “reaching” should be re-drafted as this description is awkward in the English language for the “minimum value” and “maximum value” when read in the context of the claim as a whole (for refractive index designations along multi-clad locations).  Regarding claim 4, the term “the slope” should read “a slope.”  Regarding claims 5-7, the “positive” and “negative” dopants are not claimed by claim 1.  Accordingly, using “the” is not proper and should be replaced with “a” because claims 5-7 are the first time these features are recited by any claim.  Appropriate correction is required.

Applicant’s care is requested to thoroughly review all pending claims 1-12 for typos, and any other awkward language informalities, due to a translation from Japanese to English.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 

Claims 1 and 4 are rejected for using frames-of-reference, or an adjective to describe claim features.  The phrase "continuously and gently" (twice) in the claim 1 body is a relative term which renders the claim indefinite.  The term "continuously and gently" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Using such a feature such as “gently”, but also using with “continuously” is not clear for the claim scope or metes-and-bounds of the resultant claim.  Of note is it is not clear what is outside the scope of “gently” decreasing (for the 1st clad) or “gently” increasing (for the 2nd clad).  Further regarding claim 4, the term “near the radial position r2” is not clear as the term “near” is not defined or described with clarity.  Correction is required.  Claims 2-12 are also rejected herein at least as including all claim features of claim 1.
 
Further regarding claims 4-7, the terms “the slope” and “the positive/negative dopant” lack proper antecedent basis.  Claim 1, which claims 4-7 depends therefrom, does not recite these limitations.  Accordingly, there is insufficient antecedent basis for these limitations in the claims 4-7.  Also note the “Claim Objections” above, as Applicant may merely first define these features in claims 4-7 by minor amendments.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 8-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bookbinder et al. US 2019/0293885 A1.
Bookbinder et al. US 2019/0293885 A1 teaches (ABS; Figs. 8, 13, 14; corresponding text, in particular paragraphs [0055], [0072] – [0099]; Tables 2 and 3; Claims) an optical fiber (see refractive index profile and radius in Figs. 8, 13, and 14) consists (comprises of) a core 112 with a radius r1 at the center, a first clad layer 121 with outermost radius r2 adjacent to the core at radial position r1 and covering the outer periphery of the core, a second clad layer 122 with outermost radius r3 adjacent to the first clad layer at radial position r2 and covering the outer periphery of the first clad layer, and a third clad layer 124 adjacent to the second clad layer at radial position r3 gently) from the inside to the outside, reaching (or “being”) a maximum value at the radial position r1 and a minimum value at the radial position r2 (see Fig. 14 and corresponding paragraphs of Bookbinder); and the refractive index of the second clad layer increases “continuously and gently” (note frame-of-reference for gently) from the inside to the outside, reaching (or “being”) a minimum value at the radial position r2 and a maximum value at the radial position r3 (see Fig. 14 and corresponding paragraphs of Bookbinder), which clearly, fully meets Applicant’s claimed structural limitations for sole pending independent claim 1.  Also note the European Written Opinion cited by the IDS filed October 20, 2021, which the Examiner fully incorporates (and agrees with).

Regarding dependent claim 2, these features are derived and implied by Fig. 14 of Bookbinder, note the EPO Written Opinion. 
Regarding claims 3 and 4, see Figs. 13-14, all structure claimed being anticipated and derived from these Figs. and Tables 2-3.
Regarding claim 8, see Examples 1-4 and Table 2, the attenuation being 0.18 dB/km at 1550 nm (less than 0.1845).
Regarding claims 9-12, see the Tables 2 and 3, for macrobending loss (claim 9), zero-dispersion wavelength (claim 10), MFD at 1310 nm (claim 11), and cutoff wavelength and fiber length (claim 12).


Claims 1, 3, and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoon et al. U.S.P. No. 8,081,854 B2.
Yoon et al. U.S.P. No. 8,081,854 B2 teaches (ABS; Figs. 2A, 2B; corresponding text, in particular paragraphs [0015], [0033] – [0040; Claims) an optical fiber (see refractive index profile and radius in Figs. 2A-2B) consists (comprises of) a core 210 with a radius r1 at the center, a first clad layer 221/222/231 with outermost radius r2 adjacent to the core at radial position r1 and covering the outer periphery of the core, a second clad layer 232 with outermost radius r3 adjacent to the first clad layer at radial position r2 and covering the outer periphery of the first clad layer, and a third clad layer 240 adjacent to the second clad layer at radial position r3 and covering the outer periphery of the second clad layer, wherein: the refractive index of the first clad layer decreases “continuously and gently” (note frame-of-reference for gently) from the inside to the outside, reaching (or “being”) a maximum value at the radial position r1 and a minimum value at the radial position r2 (see Figs. 2A-2B and corresponding paragraphs of Yoon); and the refractive index of the second clad layer increases “continuously and gently” (note frame-of-reference for gently) from the inside to the outside, reaching (or “being”) a minimum value at the radial position r2 and a maximum value at the radial position r3 (see Figs. 2A-2B and corresponding paragraphs of Yoon), which clearly, fully meets Applicant’s claimed structural limitations for sole pending independent claim 1. 
Regarding dependent claims 3 and 4, these features are shown by Yoon Fig. 2A.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oyamada U.S.P. No. 8,121,453 B2.
gently) from the inside to the outside, reaching (or “being”) a maximum value at the radial position r1 and a minimum value at the radial position r2 (see Fig. 6 and corresponding paragraphs of Oyamada); and the refractive index of the second clad layer increases “continuously and gently” (note frame-of-reference for gently) from the inside to the outside, reaching (or “being”) a minimum value at the radial position r2 and a maximum value at the radial position r3 (see Fig. 6 and corresponding paragraphs of Oyamada), which clearly, fully meets Applicant’s claimed structural limitations for sole pending independent claim 1.  Oyamada’s slope decreases from point “a” gently (frame of reference) to point “b”, then bottoms where point “b” changes to second cladding and increase gently to point at “c”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Bookbinder et al. US 2019/0293885 A1, standing alone.
Regarding independent claim 1, Bookbinder et al. US 2019/0293885 A1 teaches (ABS; Figs. 8, 13, 14; corresponding text, in particular paragraphs [0055], [0072] – [0099]; Tables 2 and 3; Claims) an optical fiber (see refractive index profile and radius in Figs. 8, 13, and 14) consists (comprises of) a core 112 with a radius r1 at the center, a first clad layer 121 with outermost radius r2 adjacent to the core at radial position r1 and covering the outer periphery of the core, a second clad layer 122 with outermost radius r3 adjacent to the first clad layer at radial position r2 and covering the outer periphery of the first clad layer, and a third clad layer 124 adjacent to the second clad layer at radial position r3 and covering the outer periphery of the second clad layer, wherein: the refractive index of the first clad layer decreases “continuously and gently” (note frame-of-reference for gently) from the inside to the outside, reaching (or “being”) a maximum value at the radial position r1 and a minimum value at the radial position r2 (see Fig. 14 and corresponding paragraphs of Bookbinder); and the refractive index of the second clad layer increases “continuously and gently” (note frame-of-reference for gently) from the inside to the outside, reaching (or “being”) a minimum value at the radial position r2 
Regarding further claims 5-7, there is no express and exact teaching in Bookbinder for positive and negative dopants to comprise such materials, properties and features for implementation of the decreasing (1st clad) and increasing (2nd clad) refractive indexes, and relative RI differences.  However, at the time of the effective filing of the current application, it would have been an obvious matter of design choice to a person of ordinary skill in the art to use selectable dopants that both increase or decrease (negative or positive) the RI, and the relative RI difference, because Applicant has not disclosed that using such positive/negative dopants (of claims 5-7) provides an advantage, is used for a particular purpose, or solves a stated problem.  None of the choices made in claims 5-7 is outside of the normally chosen range of materials and properties to be selected for a (positive/negative) dopant, or would have required unde experimentation.  One of ordinary skill in the art, furthermore, would have expected Bookbinder to perform equally well with these selectable types of dopants to implement and affect RI and relative RI differences, because these claim terms would have been easily recognized and incorporated in to the prior art because choosing a dopant would have required merely common skill.  Further, base independent claim 1 is clearly anticipated by Bookbinder (and other prior art references above).  Therefore, it would have been an obvious matter of design choice to modify Bookbinder to obtain the invention as specified in claims 5-7.  See KSR v. Teleflex, 127 S.Ct. 1727 (2007).  For these reasons, there is no patentable distinction of any of the claimed features of claims 5-7 when considering Bookbinder, standing alone with POSITA’s common skill.  
Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: PTO-892 form references C and N:

-Reference C to Arai ‘441 is pertinent to a decrease refractive index followed by an increasing refractive index in an optical fiber multi-cladding (see Figs. at location 3, which is mid-radius).
-Reference N to JP Oyamada ‘613 is pertinent to decreasing and increasing refractive index profiles in fiber claddings (Figs. 1-3, 5, 9).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174. The examiner can normally be reached M-F 7:30 - 6 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL PETKOVSEK/Primary Examiner, Art Unit 2874                                                                                                                                                                                             November 10, 2021